i          i        i                                                                        i       i       i




                                   MEMORANDUM OPINION


                                           No. 04-09-00615-CR

                                        IN RE Angel MENDOZA

                                     Original Mandamus Proceeding1

PER CURIAM

Sitting:          Sandee Bryan Marion, Justice
                  Rebecca Simmons, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: October 7, 2009

PETITION FOR WRIT OF MANDAMUS DENIED

           On September 30, 2009, relator Angel Mendoza filed a petition for writ of mandamus,

complaining of the trial court’s failure to rule on his various pro se motions.

           However, counsel has been appointed to represent relator in the criminal proceeding pending

in the trial court for which he is currently confined. A criminal defendant is not entitled to hybrid

representation. See Robinson v. State, 240 S.W.3d 919, 922 (Tex. Crim. App. 2007); Patrick v.

State, 906 S.W.2d 481, 498 (Tex. Crim. App. 1995). A trial court has no legal duty to rule on a pro

se motion filed with regard to a criminal proceeding in which the defendant is represented by




         … This proceeding arises out of Cause No. 2008-CR-11819, styled State of Texas v. Angel Mendoza, in the
           1

187th Judicial District Court, Bexar County, Texas, the Honorable Raymond Angelini presiding.
                                                                                       04-09-00615-CR

counsel. See Robinson, 240 S.W.3d at 922. Consequently, the trial court did not abuse its discretion

by declining to rule on relator’s various pro se motions that relate directly to his confinement based

on the criminal proceeding pending in the trial court. Accordingly, relator’s petition for writ of

mandamus is DENIED. TEX . R. APP . P. 52.8(a).

                                                              PER CURIAM

DO NOT PUBLISH




                                                 -2-